    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 1 of 19




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF IOWA

       UNITED STATES OF AMERICA
            Plaintiff,                           Criminal No. 4:19-CR-00172

       vs.                                       DEFENDANT MONTOYA’S
                                                 MOTION TO WITHDRAW
                                                 HER GUILTY PLEA
       RUBY MONTOYA,
            Defendant.                           FILED UNDER SEAL

                  MOTION TO WITHDRAW PLEA OF GUILTY

       Defendant Ruby Montoya files this motion to withdraw her plea of guilty,

pursuant to Federal Rule of Criminal Procedure Rule 11(d)(2)B), after the entry of her

plea of guilty but before the Court imposes sentence.

       A defendant may withdraw a plea of guilty after the court accepts the plea, but

before it imposes sentence if “the defendant can show a fair and just reason for

requesting the withdrawal.” FRCRP 11(d)(2)(B). The 8th Circuit holds that the

standard for determining if a reason is fair and just is a liberal one, U.S. v. Murphy, 572

F.3d 563, 568 (2009), while recognizing that ‘[t]he plea of guilty is a solemn act not to

be disregarded because of belated misgivings about the wisdom of the same.’ Murphy

at 568 citing United States v. Thompson, 906 F.2d 1292, 1298 (8th Cir.1990) (quoting

United States v. Woosley, 440 F.2d 1280, 1281 (8th Cir.1971)).

             Ms. Montoya can show a fair and just reason for her request

       Ms. Montoya’s plea of guilty was not voluntary. Ms. Montoya was coerced by

attorney Lauren Regan to accept a packaged plea deal in “solidarity” with her
                                            1
     Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 2 of 19




“comrade” in the “movement”, co-defendant Jessica Rae Reznicek. Exhibit A.

Attorney Regan stated that Ms. Reznicek would be harmed if Ms. Montoya did not

accept the agreement, because the plea agreement would be withdrawn and pleading

guilty was in Ms. Reznicek’s best interests to avoid possible life in prison. 1 Exhibit A,

Statement of Ms. Montoya.

     The following facts contributed to the coercion in Ms. Montoya’s case

    1. A packaged plea deal was offered simultaneously to Ms. Montoya and Ms.
       Reznicek that required them both to plead guilty in order to receive the
       benefits of the plea agreement.

       A plea is involuntary and therefore invalid if it is obtained “by actual or

threatened physical harm or by coercion overbearing the will of the defendant.” Brady

v. United States, 397 U.S. 742, 750, 90 S.Ct. 1463, 1470, 25 L.Ed.2d 747 (1970). The

Supreme Court has also explained that “a prosecutor’s offer during plea bargaining of

adverse or lenient treatment for some person other than the accused might pose a

greater danger of inducing a false guilty plea by skewing the risks a defendant must




1
  CJA counsel Angela Campbell was unaware of and did not participate in the conversation in which
Attorney Regan pressured Ms. Montoya to plead guilty in solidarity with Ms. Reznecik. However,
Attorney Campbell did recommend that Ms. Montoya accept the packaged plea agreement even
though Ms. Montoya objected to be considered the same in culpability as Ms. Reznecik and
continued to profess her innocence. Exhibit A. Ms. Montoya recognized the unfairness of requiring
her to accept the agreement even though her circumstances were different and even though she
wanted to pursue trial, but Ms. Montoya did not know the correct legal words.
Also of importance, prior to the entry of her plea of guilty, Ms. Montoya understood that Attorney
Lauren Regan was her lead attorney and that Attorney Campbell had been appointed to assist her
lead attorney as local counsel. As a result, legal strategy and consultations were mostly between Ms.
Montoya and Ms. Regan. After Ms. Montoya entered her plea of guilty, Ms. Campbell became lead
and only counsel from everyone’s perspective.
                                                 2
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 3 of 19




consider.” Bordenkircher v. Hayes, 434 U.S. 357, 364 n. 8, 98 S.Ct. 663, 669 n. 8, 54

L.Ed.2d 604 (1978)(dictum).

      In Ms. Montoya’s case, the defendants were offered the same agreement, but it

affected each defendant differently. For example, Ms. Reznicek has a state court

felony conviction and therefore has a higher criminal history score. In addition, Ms.

Reznicek has ten years of criminal history of similar acts which can be considered

against her in the criminal proceedings in multiple ways including but not limited to:

(1) in trial for proving identity, intent or any other admissible basis under FRE 404(b)

(2) in trial for proving predisposition to commit these type criminal acts in response

to a defense of entrapment and (3) in sentencing to impose the terrorism

enhancement, to increase her criminal history category and to justify a sentence at the

higher end of the guideline range in order to accomplish the goals of sentencing, that

is, to prevent future criminal acts and to provide fair and proportionate sentencing.

Ms. Montoya’s past does not include prior similar acts and therefore her risk at trial is

different than Ms. Reznicek and at sentencing with regards to application of the

terrorism enhancement, her guideline range and her appropriate sentence within the

guideline range are different than Ms. Reznicek.

      Courts have found that the packaged plea deals even when they do not involve

disparate treatment have the same risk as separate plea agreements with different

impacts on different parties because “every defendant may not be equally interested in

bargain shopping. Familial or fraternal coercion of putative confederates in package
                                            3
     Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 4 of 19




plea deals is a serious concern.” U.S. v. Hodge, 412 F.3d 479, 489 (3rd Cir. 2005).

“Quite possibly, one defendant will be happier with the package deal than his

codefendant(s); looking out for his own best interests, the lucky one may try to force

his codefendants into going along with the deal.” U.S. v. Martinez-Molina, et al, 64 F.

3d 719, 733 (1st Cir. 1995), citing United States v. Caro, 997 F.2d 657, 659-60 (9th Cir.

1993). See also Plunk v. Hobbs, 766 F.3d 760 (8th Cir. 2014)(recognizing that packaged

plea deals can impact the voluntariness of a plea and raising the issue of the conflict of

interest such plea offers can create which is the next fact addressed in this motion.

       Pressure from a confederate is exactly what happened in Ms. Montoya’s case.

Co-defendant Reznicek (the confederate) wanted to accept the plea agreement. She

conveyed her coercion through counsel to Ms. Montoya. Attorney Regan placed

intense pressure on Ms. Montoya to honor Ms. Montoya’s commitment to the

movement and her comrade by pleading guilty. Exhibit A. Ms. Montoya did not agree

with this position.


   2. Attorney Regan labored under a conflict of interest between her representation
      of movements and her representation of individual Ruby Montoya.
      Attorney Stephen Montoya labored under a conflict of interest between the risk
      of damage to his personal reputation from exposure of his horrendous abuse of
      his daughter, Ms. Montoya, and representation of his daughter.

       The 8th Circuit points out that prior to Plunk the published authorities in this

area concern whether a defendant is entitled to relief when he followed advice of a

conflicted attorney, either to plead guilty or to decline to plead guilty. “If a defendant

                                             4
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 5 of 19




follows counsel’s recommendation, foregoes an alternative line of defense, and shows

that the attorney’s advice was influenced by a conflict of interest, then prejudice may

be presumed.” Plunk at 766. Ms. Montoya’s case is one of those. Prejudice should be

presumed in Ms. Montoya’s case.

       Ms. Montoya was coerced by Attorney Regan who is the lawyer who Ms.

Montoya consulted in making the decision to enter her plea of guilty. The packaged

plea deal collided with Attorney Regan’s conflict of interest between the organization

for which she is Executive Director and the individual client. Ms. Regan’s view is that

activists must support the movement when resolving their criminal cases and must

support their comrades.

       An “actual conflict,” for Sixth Amendment purposes, is a conflict of interest

that adversely affects counsel's performance. The effect must be actual and

demonstrable, causing the attorney to choose to engage or not to engage in particular

conduct. To make such a showing, the defendant must identify a plausible alternative

defense strategy or tactic that defense counsel might have pursued, show that the

alternative strategy was objectively reasonable under the facts of the case, and

establish that the defense counsel's failure to pursue that strategy or tactic was linked

to the actual conflict. Noe v. United States, 601 F.3d 784, 790 (8th Cir.2010)

       Prejudice is presumed when a conflict of interest arising from multiple

representation adversely affected counsel’ representation. Plunk v. Hobbs, 766 F.3d

760, 764 (2014),citing Cuyler v.Sullivan, 446 U.S. 335, 349-50, 100 S.Ct. 1708, 64
                                             5
     Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 6 of 19




L.Ed.2d 333 (1980). Plunk also points out that “A rule requiring a defendant to show

specific prejudice ‘would not be susceptible of intelligent, evenhanded application.’”

Plunk at 764 citing Holloway v. Arkansas, 435 U.S. 475, 490, 98 S.Ct. 1173, 55 L.Ed.2d

426 (1978). “When a defendant shows that counsel refrained from pursuing a

particular strategy or tactic on his behalf because of loyalty to another extant client,

there is no effective way to determine what would have happened if counsel had

performed without a conflict of interest. Especially in the context of plea negotiations,

‘to assess the impact of a conflict of interest on the attorney’s option, tactic and

decisions in plea negotiations would be virtually impossible’ and an inquiry into

harmlessness of the error would require ‘unguided speculation.’” Id, citing Holloway at

91. However, to trigger the presumption of prejudice after trial, the defendant would

need to show a plausible alternate strategy that was not pursued, show that the

alternative strategy was objectively reasonable under the facts of the case and establish

that the defense counsel’s failure to pursue that strategy or tactic was linked to the

actual conflict. Plunk at 764, citing Covey v. United States, 377 F.3d 903, 908 (8th Cir.

2004). Ms. Montoya objected to conflicted counsel prior to sentencing (rather than

after sentencing) and as soon as possible after she learned of the conflict and could

investigate the alternative strategies.

       Attorney Regan’s conflict of interest is displayed by the website for the Civil

Liberties Defense Center (CLDC). Exhibit F. Attorney Regan is Executive Director

of the CLDC. The mission of the CLDC is to “support(s) movements that seek to
                                              6
     Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 7 of 19




dismantle the political and economic structures at the root of the societal inequality

and environmental destruction. We provide litigation, education, legal and strategic

resources to strengthen and embolden their success.” The website includes for

purchase a “solidarity” t-shirt which depicts an incarcerated bear (martyr) being lifted

up by his/her comrades.

       In this case, Ms. Regan’s conflict of interest caused her to choose the strategy

of entering a plea of guilty rather than the strategy of trial. Attorney Regan advised

Ms. Montoya that she must plead guilty in “solidarity” with her comrade in the

movement. In this case, counsel’s conflict of interest caused her to choose not to

investigate defenses raised by the evidence. Both of Ms. Montoya’s lawyers, Attorney

Regan and Attorney Campbell failed to pursue plausible alternatives. Specifically,

Attorney Regan failed to investigate defenses related to Ms. Montoya’s mental

condition, failed to investigate Ms. Montoya’s lack of the requisite mens rea, failed to

investigate possible entrapment by government agents, and failed to investigate the

cost of repair which establishes a statutory jurisdictional limit as well as other

jurisdictional limitation. Exhibit G email from Ms. Montoya asking Attorney Regan to

interview Dr. Tucker Brown, Exhibit A, Statement of Ms. Montoya and Exhibit U, Additional

Statement of Gabriel Montoya.

       With regards to the defenses related to Ms. Montoya’s mental condition, a

defense that Ms. Montoya was more susceptible to coercion and that she was coerced

into believing that she was not committing a serious crime by people within the
                                             7
     Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 8 of 19




movement conflicts with counsel’s representation of the organizations in the

movement. The defenses related to mental capacity which Ms. Montoya sought to

investigate would impugn the integrity of the movement and those leaders who

coerced Ms. Montoya to act.

       Ms. Montoya’s father, Stephen Montoya, who was participating on the legal

team also operated under a conflict of interest. Stephen Montoya is a civil rights

lawyer, and is the cause of Ms. Montoya’s mental health condition having severely

abused Ms. Montoya and all other family members physically and mentally. Exhibit A.

Mr. Montoya had a different kind of conflict of interest. He had an interest in

ensuring that Ms. Montoya pled guilty instead of investigating her mental condition,

because this investigation would necessarily publicly highlight his personal criminal

conduct. Mr. Montoya likewise counseled Ms. Montoya to plead guilty.

       As discussed below, evidence supports plausible defenses of diminished

capacity to form the specific intent, lack of mens rea, entrapment by government

agents and failure to satisfy the statutory mandatory cost minimum and other

jurisdictional issues.

       The representation of both Attorney Regan and Attorney Montoya was actually

affected by their conflicts of interest. “Once a defendant shows that a conflict of

interest actually affected the adequacy of his representation, he is automatically

entitled to relief; there is no need to establish that the Sixth Amendment violation

might have adversely affected the outcome of the case.” Plunk v. Hobbs, 719 F.3d 977,
                                            8
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 9 of 19




985 (8th Cir. 2013), citing Wayne R. LaFave, Crim.Proc. §11.9(d)(overturned en banc

on other grounds)


   3. Ms. Montoya suffered from diminished mental capacity that affected her ability
      to evaluate the plea agreement and make a knowing decision to accept the
      agreement.

      It is important to set the record straight at the start of this discussion that Ms.

Montoya was subjected to horrifying abuse and neglect for her entire childhood,

locked insider her home with no one to protect her. Exhibits A, H-Q, T, and U. Ms.

Montoya did not have a “troubled” childhood which suggests that she was trouble

and her father overacting to control the trouble. Ms. Montoya was a victim of

physical and emotional abuse almost every day of her life through no fault of her own.

Ms. Montoya was an angel of a child. Her father was a monster. Ms. Montoya’s

diminished mental capacity caused her to be more susceptible to the coercion that led

to her conduct and that led to her agreement to plead guilty. The strength of Ms.

Montoya’s will to overcome the coercion was impacted by her mental condition.

“When in these dissociative and hyperaroused states, Ms. Montoya’s dependence on

others is amplified and she operating at a reduced mental capacity and unable to make

decisions for herself. It appears unlikely that she could have refused to engage in the

charged conduct given these dynamics. It is my opinon that Ms. Montoya was

operating at a diminished capacity at the time of her charged conduct as a direct result

of her PTSD and Dependent Personality disorder.” Exhibit P. Ms. Montoya’s mental

                                            9
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 10 of 19




condition has made it difficult for her to absorb the trauma to the climate by industry

and it has caused her to have a high level of compassion for others such that she was

unable to care for herself, only her co-defendant. After her brother Gabriel Montoya

escaped the torture of the household, Ms. Montoya became the protector of all family

members impacted by the torture of her father including her younger siblings and her

mother who continues to be unable to recover from the abuse. Exhibit A. The

natural trauma response to protect made it impossible for Ms. Montoya to choose her

own interests over those of her codefendant, Ms. Reznicek.

      With regards to Ms. Montoya’s mental condition, both Attorney Regan and

Attorney Campbell were ineffective for failing to investigate her condition. In Plunk,

the defendant also raised the issue of the conflict of interest causing his lawyer not to

investigate his mental condition. The 8th Circuit notes that the district court found

that the lawyer’s “failure to investigate Plunk’s impairments beyond obtaining one

psychiatric evaluation fell below the Strickland objective standard of reasonableness,

but concluded that Plunk failed to show prejudice.” Plunk at 767-768. In Ms.

Montoya’s case, the lawyers failed to secure any psychological examination, and Ms.

Montoya provides evidence from medical providers that reveal actual prejudice.




                                            10
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 11 of 19




       If the district court determines the defendant has presented a fair and

just reason to withdraw her plea, the court may consider several other factors


       The factors include “whether the defendant asserts his legal innocence of the

charge, the length of time between the plea and the motion to withdraw, and whether

the government will be prejudiced by the withdrawal.” Murphy at 568. Citing United

States v. Gray, 152 F.3d 816, 819 (8th Cir. 1998).


    Ms. Montoya asserts that she is actually innocent and presents plausible
                defenses that should have been investigated.

                      Mens Rea and Diminished Mental Capacity

       Ms. Montoya did not have the requisite mens rea to commit the crimes alleged.

Ms. Montoya has clarity of vision and understanding of the science that led to the

environmental damage and politics that failed to stop the degradation. Ms. Montoya

also has diminished mental capacity that permitted coercion by a multitude of forces

that caused her not to recognize the criminality of the conduct subject of this case,

that is, not to intend the specific criminal conduct. The statutes charged require that

she act knowingly or maliciously depending upon the statute. Ms. Montoya did not

act knowingly or maliciously on any occasion.2


2
 As noted above, Ms. Montoya’s lawyers were ineffective in failing to investigate mental condition.
Defendant does not have to prove the defenses; however, defendant offers proof that her mental
condition could provide a defense to some or all of the charges lodged against her. In addition, she
may have been entrapped and the statutory minimum and other statutory requirements may not
have been met.

                                                 11
   Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 12 of 19




      The multitude of forces include:

   1. Ms. Montoya’s mind was overwhelmed by the climate crisis and the necessity
      to overcome the crisis,
   2. Ms. Montoya had been traumatized by her father in formative years such that
      he controlled every aspect of her actions and thoughts and encouraged conduct
      that is recognized as criminal without giving her a boundary of what's
      criminal. He normalized violence and destruction but exuding it on her.
   3. With this background of trauma, Ms. Montoya was then coerced by the activist
      community within the Catholic Worker Des Moines. This activist community
      offered the opportunity to engage in destruction but did not give Ms. Montoya
      the information and other tools she needed to evaluate what they
      requested. They assumed she knew and understood her actions for the same
      reason the Court and lawyers are now confused. Ms. Montoya is exceptionally
      bright. She presents with calm composure. Bright and a facade of composure
      do not overcome trauma. The catholic activist communities have developed
      guidelines to follow when engaging in activism which includes prayerful
      evaluation of all possible actions in order to discern the appropriate action.
      These guidelines were not followed in Ms. Montoya’s case. As a result, Ms.
      Montoya was misled, not properly informed and never had the opportunity to
      prayerfully discern her actions.


       Ms. Montoya may have been entrapped by government operatives

      A government operative either undercover law enforcement or civilian on

contract with law enforcement may have encouraged Ms. Montoya and Ms. Reznicek

to use a welding torch to make holes in empty pipes and may have trained them on

how to use the torch.

      Ms. Montoya’s lawyers were ineffective in failing to investigate government

entrapment. When asked, by Attorney Campbell, the government agreed it was

possible that a government agent may have encouraged and taught them how to use a



                                         12
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 13 of 19




welder and therefore Attorney Campbell had direct knowledge of the need to

investigate the issue.

       Attorney Regan was no longer counsel at the time that this specific information

was received but Attorney Regan is well aware of the government’s involvement in

protests. Attorney Regan is specifically aware that the government will place

operatives into protests to incite criminal conduct that might end the protests with

arrests and subject protestors to criminal liability beyond their expectations which may

dampen the efforts of other protests. Specifically, Attorney Regan knows this fact

because she traveled to Texas to defend tree sitters in East Texas who had used a

device called a sleeping dragon to lash themselves to equipment. The protestors

learned how to make this device from and were encouraged to use it by Austin police

officers working under cover. The government charged the protestors with

manufacturing a criminal instrument which is a felony in Texas and therefore carries

greater ramifications than the misdemeanor trespass charge with which the protestors

expected to be charged. It is during Ms. Regan’s representation of tree sitters that Ms.

Silverman learned of the policies supported by Ms. Regan –solidarity in plea

bargaining, no cooperation with the government ever, and one lawyer for all to the

extent possible in order to ensure the other two policies.3


3
  Ms. Silverman confronted Ms. Regan about these policies at the time and has continuously
opposed them since that time. The victims of these policies in East Texas ended up with felony
convictions that impacted their lives. Ms. Montoya is the worst nightmare of these policies come
true.
                                                13
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 14 of 19




          Counts 2, 4, 6, and 8 of the Indictment fail to allege offenses.

      Counts 2, 4, 6 and 8 allege that Ms. Rezneicke and Ms. Montoya knowingly

used fire, namely and ocy-acetylene cutting torch, to conspire to damage, damage and

attempt to damage an energy facility in violation of 18 U.S.C. 1366(a). Breaking

down the statute, 18 U.S.C. 1366(a) permits prosecution for the following offenses:

   1. Knowingly and willfully damage or attempt or conspire to damage the property

      of an energy facility in an amount that in fact exceeds or would if the attempted

      offense had been completed, or if the object of the conspiracy had been

      achieved, have exceeded $100,000. Ms. Montoya’s indictment fails to properly

      allege part of the intent that is it fails to allege that the conduct was willful, and

      the indictment fails to allege that the conduct damaged the facility in an amount

      in excess of $100,000. The estimated actual cost to repair one hole is $12,000.

      Exhibit R. There were 4 holes charged in the substantive counts of the

      indictment that underlie the conspiracy count; therefore, an estimate to repair

      all 4 holes is $48,000 which is less than half the substantive jurisdictional

      requirement for her charge. Additional information is needed in order to

      provide an exact estimate. Exhibit R. Ms. Montoya’s lawyers advised her to

      plead guilty to the charge without having one shred of evidence about the cost

      of repair. The government did not provide any cost information until shortly

      before sentencing and the only information provided was a chart, none of the

      underlying data needed to perform an estimation of the cost.
                                            14
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 15 of 19




   2. Knowingly and willfully damage or attempt or conspire to damage the property

       of an energy facility in any amount AND causes or attempts or conspires to

       cause a significant interruption or impairment of a function of an energy

       facility. Ms. Montoya’s indictment fails to allege an interruption or impairment

       because the fact is that none of the pipes were in operation to have the

       operation interrupted or impaired.

       Ms. Montoya is actually innocent of the conspiracy and counts 2,4,6 and 8

because the cost of the repair for count charged is under the statutory minimum of

$100,000. Exhibit R. Even if counts 2, 4, 6, and 8 had been charged properly, Ms.

Montoya is actually innocent of counts 2, 4, 6, and 8 because the cost of the repair for

each is under $100,000 and there is interruption or impairment of operation because

the pipe was in operation.

 Ms. Montoya is actually innocent of counts 3, 5, 7, and 9 because none of the
            pipes were actively in use in interstate commerce.

       Counts 3, 5, 7, and 9 allege that Ms. Reznicek and Ms. Montoya maliciously

damaged and destroyed by means of fire, personal property used in interstate

commerce. None of the pipes were in operation at the time that holes were made;

therefore none of the pipes were actively in use in interstate commerce. Exhibit A.

The Supreme Court has determined in an 8th circuit case that Congress did not intend

to use its full commerce power when it enacted 18 U.S.C. 844(i). U.S. v. Rea, 300 3d

952, 960 (8th Cir 2002), citing Jones v. United States, 529 U.S. 848, 854-855, 120 S.Ct.

                                             15
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 16 of 19




1904 (2000). Instead, the Supreme Court found “that the qualifying words ‘used in’

require that the damaged property must have been actively employed in interstate

commerce or in an activity affecting interstate commerce.” Id. The pipelines in Ms.

Montoya’s case were not actively involved in interstate commerce. In fact, the pipes

were not in operation at all, and it’s permitting was still under scrutiny. Exhibit A.

Ms. Reznicek and Ms. Montoya are actually innocent of counts 3, 5, 7, and 9.

       In addition, Ms. Montoya did not have malicious intent. On the contrary, Ms.

Montoya’s intent was to save the Earth from the devastating destruction of the oil

industry upon the natural resources owned by all citizens or by none with no citizen

having the right to engage in destruction to the detriment of others. Exhibit A. The

Court should not even get to this issue considering the case precedent requiring the

property to be actively used in interstate commerce, but Ms. Montoya is actually

innocent on this ground as well.

            The plea agreement in this case is an illusory plea bargain

       As a result of the fact that the defendants could not be found guilty of any of

the substantive counts of their indictment, the defendants gained nothing from the

plea agreement. A plea bargain that is induced by dismissal of substantive counts for

which the defendant cannot be found guilty provides no bargain to the defendants

and is an illusory plea bargain.




                                            16
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 17 of 19




             Ms. Montoya sought counsel to withdraw her plea in April

      Ms. Montoya sought counsel to evaluate withdrawal of her plea in April, only

about three months after the entry of her guilty plea. This lawyer was unable to assist

her. Ms. Montoya did not delay in her endeavor to seek justice.

      The present delay from the time of hiring Ms. Silverman to assist Ms. Campbell

is attributable to the agreement of all parties to complete the investigation of Ms.

Montoya’s mental health prior to taking any further action on the case.

      In addition, prior to entering her plea of guilty, Ms. Montoya sought to have

her lawyers investigate various defenses specifically including her mental health

condition. Exhibit A. None of those defenses were investigated. Ms. Montoya raised

the issue of her mental condition on multiple occasions prior to entering her plea of

guilty. On each occasion, her lawyers failed and refused to investigate the defense.

In an email on May 18 2020, Ms. Montoya informed counsel Lauren Regan that her

counselor Tucker Brown was willing to provide a report about his work with Ruby.

Exhibit A.

                   Government was not prejudiced by the plea.

      Government was not prejudiced by the plea and will not be prejudiced by

withdrawal of the plea.




                                           17
    Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 18 of 19




                                      Conclusion

      The practice of law is the search for the truth. No search for truth occurred in

Ms. Montoya’s case. The failures are not Ms. Montoya’s failures. The failures fall

upon the defense attorneys who failed to investigate defenses and supported a

packaged plea deal that coerced Ms. Montoya’s plea of guilty. The failures fall upon

the prosecution who offered a packaged plea deal tethered to a defendant who was

differently situated and who was not assisting them in seeking the truth. It is time to

begin that search for the truth. Ms. Montoya has presented fair and just reason to

permit her to withdraw her plea.

                                                Respectfully Submitted,

                                                Daphne Pattison Silverman

                                                /s/ Daphne Pattison Silverman
                                                Daphne Pattison (Silverman)
                                                501 N IH 35
                                                Austin, Texas, 78702
                                                512-975-5880
                                                daphnesilverman@gmail.com

                       CERTIFICATE OF CONFERENCE


      Daphne Pattison Silverman certifies that she has conferred with counsel for the

government and he is opposed to the motion to withdraw guilty plea.

                                                /s/ Daphne Pattison (Silverman)
                                                Daphne Pattison (Silverman)




                                           18
   Case 4:19-cr-00172-RGE-HCA Document 176 Filed 08/26/21 Page 19 of 19




                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Motion to

Withdraw was served upon all parties electronically through the CM/ECF system on

August 26, 2021.


                                           /s/ Daphne Pattison Silverman
                                           Daphne Pattison Silverman




                                      19
